DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 11/12/2021, 07/19/2021, and 05/21/2020 are considered. 

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “C” has been used to designate both turbulence C and Fuel C.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are also objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "32" and "34" have both been used to designate compressed air channel.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 5, 9-10, and 15 are objected to because of the following informalities:
Regarding claim 5, 
in l. 2, the recitation “in which compressed air flows toward a combustion chamber” is believed in error for “in which a compressed air flows toward a combustion chamber”.
in l. 8, the recitation “… alleviate creation of turbulence of fuel flowing from…” is believed in error for “… alleviate creation of turbulence of a fuel flowing from…”.
Regarding claim 9, the recitation “wherein the fuel injection hole comprises a first injection hole disposed in an upper portion of the fuel manifold, based on the direction of flow of the fuel” is believed in error for “, wherein the fuel injection hole comprises a first injection hole being disposed in an upper portion of the fuel manifold, based on a direction of a flow of the fuel”.
Regarding claim 10, in l. 2, the recitation “…a second injection hole disposed in a lower portion…” is believed in error for “…a second injection hole being disposed in a lower portion…”.
Regarding claim 15, in l. 2, the recitation “… a direction of flow of the compressed air” is believed in error for “… a direction of a flow of the compressed air”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 and 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 5, and its dependents, in l. 6,the recitation “the fuel manifold being connected to a fuel channel disposed in the center body while communicating with the fuel injection hole” is unclear because it can be read in three ways:  whether “the fuel manifold being connected to a fuel channel, disposed in the center body , and communicated with the fuel injection hole”, or “a fuel channel being connected to a fuel channel and disposed in the center body, while the fuel channel is communicating with the fuel injection hole, or “the fuel manifold being connected to a fuel channel, and the fuel channel being disposed in the center body and communicating with the fuel injection hole. For examination purpose, the claim was interpreted as the fuel manifold being connected to a fuel channel, and the fuel channel being disposed in the center body and communicating with the fuel injection hole.
Regarding claim 11, the recitation “in the direction opposite to the combustion chamber, based on the direction of flow of the fuel” is unclear on whether “the direction” opposite to the combustion chamber is the same direction claimed in claim 9 and 10. Meanwhile it is unclear whether “the direction” of flow of the fuel is the same direction as “the direction” opposite to the combustion chamber and the direction claimed in claim 9 and 10. 
Regarding claim 12,the recitation, l. 2, “a first curved blade portion curved in a direction of extension of the upper portion of the swirler body” is unclear on whether “a direction” is the same direction claimed in claim 9-11. 
Regarding claim 13, the recitation “in the direction toward the combustion chamber, based on the direction of flow of the fuel” is unclear on whether “the direction” opposite to the combustion chamber is the same direction claimed in claim 9-12. Meanwhile it is unclear whether “the direction” of flow of the fuel is the same direction as “the direction” toward the combustion chamber and the direction claimed in claim 9-12. 
	Regarding claim 14, l. 2, the recitation “a second curved blade portion curved in a direction of extension of the lower portion of the swirler body” is unclear on whether “a direction” is the same direction claimed in claim 9-13. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 5 and 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laster (US PGPUB 20100077760).

Regarding claim 5, Laster teaches the invention as claimed: a swirler (36 Fig. 2) comprising: 
a swirler body (46 Fig. 2) disposed between an inner surface of a fuel nozzle (screenshot 1), in which compressed air (40 Fig. 7) flows toward a combustion chamber (28 Fig. 1), and an outer surface of a center body (screenshot 1); 
a fuel injection hole (23D Fig. 7) disposed on the swirler body (46 Fig. 2); 
a fuel manifold (where 26B splits, see screenshot 1) formed in the swirler body (46 Fig. 2), the fuel manifold being connected to a fuel channel (19B) disposed in the center body while communicating with the fuel injection hole (P. 1, [0005]); and 
a turbulence alleviator (31 Fig. 7) formed in the fuel manifold (where 26B splits, see screenshot 1) to alleviate creation of turbulence of fuel flowing from the fuel channel to the fuel manifold (P. 3, [0031]).
[AltContent: textbox (Screenshot 1)]
    PNG
    media_image1.png
    446
    739
    media_image1.png
    Greyscale


Regarding claim 9, Laster teaches the invention as claimed and as discussed above. Laster further teaches wherein the fuel injection hole comprises a first injection hole (23D Fig. 7) disposed in an upper portion (21D Fig. 7) of the fuel manifold (where 26B splits, see screenshot 1) based on the direction of flow of the fuel (26B Fig. 7).

Regarding claim 10, Laster teaches the elements discussed above. Laster further teaches wherein the fuel injection hole further comprises a second injection hole (23C Fig. 7) disposed in a lower portion (21C Fig. 7) of the fuel manifold (where 26B splits, see screenshot 1), based on the direction of flow of the fuel (26B Fig. 7).

Regarding claim 11, Laster teaches the elements discussed above. Laster further teaches wherein the swirler body (46 Fig. 2) includes an upper portion (21D Fig. 7) extending from the inner surface of the fuel nozzle to the outer surface of the center body (screenshot 1) in the direction opposite to the combustion chamber (28 Fig. 1), based on the direction of flow of the fuel (26B Fig. 7).

Regarding claim 12, Laster teaches the elements discussed above. Laster further teaches wherein the turbulence alleviator (31 Fig. 7) comprises a first curved blade portion (screenshot 2) curved in a direction of extension of the upper portion (21D Fig. 7) of the swirler body (46 Fig. 2) so that the fuel (26B Fig. 7) flowing from the fuel channel (19A Fig. 7) to the fuel manifold (where 26B splits, see screenshot 1) is diffused without a creation of turbulence (P. 3, [0031]) and distributed to the first injection hole (23D Fig. 7).
[AltContent: textbox (Screenshot 2)]
    PNG
    media_image2.png
    446
    739
    media_image2.png
    Greyscale


Regarding claim 13, Laster teaches the elements discussed above. Laster further teaches wherein the swirler body (46 Fig. 2) includes a lower portion (21C Fig. 7) extending from the inner surface of the fuel nozzle to the outer surface of the center body (screenshot 1) in a direction toward the combustion chamber (28 in Fig. 1), based on the direction of flow of the fuel (26B Fig. 7).

Regarding claim 14, Laster teaches the elements discussed above. Laster further teaches wherein the turbulence alleviator (31 Fig. 7) further comprises a second curved blade portion (screenshot 2) curved in a direction of extension of the lower portion (21C Fig. 7) of the swirler body (46 Fig. 2) so that the fuel (26B Fig. 7) flowing from the upper portion (21D Fig. 7)of the fuel manifold (where 26B splits, see screenshot 1) to the lower portion (21C Fig. 7) of the fuel manifold is diffused without a creation of turbulence (P. 3, [0031]) and distributed to the second injection hole (23C Fig. 7).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Laster (US PGPUB 20100077760) in view of Kim (US Patent 9046262).
Regarding claim 15, Laster teaches the invention as claimed and as discussed above. Laster further teaches wherein the fuel injection hole (23D Fig. 7) extending in a direction of flow of the compressed air (40 Fig. 7). Laster does not teach wherein the fuel injection hole is an elongated hole. 
However, Kim teaches the fuel injection hole is an elongated hole (302 Fig. 9 and col 9, l. 35). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Laster with Kim’s use of an elongated injection hole on the swirler to further improve the uniformity of fuel flow through the outlets into the air flow path (col. 9, l. 39).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGCHEN LIU whose telephone number is (571)272-6639. The examiner can normally be reached 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L./Examiner, Art Unit 3741 

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741